EXHIBIT 10.1

 

AMENDMENT TO RESTRICTED STOCK AGREEMENT

 

Reference is made to that certain Restricted Stock Agreement (the “Agreement”)
dated as of December 19, 2003 between DDi Corp. and Bruce McMaster (“Employee”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Agreement.

 

The Agreement is hereby amended as of January 10, 2005 as follows.

 

Section 2., entitled, “Vesting of Restricted Stock” is replaced in its entirety
to read:

 

“The Restricted Stock shall vest as follows:

 

(a) fifty percent (50%) of the Restricted Stock on the later of (i) February 15,
2004, and (ii) the date that is three (3) business days after the public
announcement by the Company of its earnings and results of operations for the
fiscal quarter ending December 31, 2003; and

 

(b) fifty percent (50%) on June 1, 2005.”

 

Aside from the changes set forth above, the Agreement shall remain unaltered.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

EMPLOYEE

     

DDi Corp.

By:   /s/ BRUCE MCMASTER       By:   /s/ TIMOTHY J. DONNELLY

Name:

  Bruce McMaster       Name:   Timothy J. Donnelly             Title:   General
Counsel



--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT 10.1

 

DDi Corp. entered into Amendments to Restricted Stock Agreements on January 10,
2005 substantially identical to this Exhibit 10.1 with the following other
executive officers: Michael Moisan, Thomas Ingham and Timothy Donnelly.